DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/28/2019, 5/18/2020, 1/20/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 24-27, 37-39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (hereinafter Koskela)(US 2015/0126147) in view of Schmitt(US 2010/.0267391).
Regarding claim 1, Koskela teaches a method (P[0016], event can trigger application generated access to the network; P[0024], check to see whter access is barred; abstract, a call attempt by the user equipment based on at least the received access control information).  
the access request including the access category, wherein the network node decides whether to accept or reject the access request based on the access category. However, Schmitt teaches in an analogous art the access request including the access category, wherein the network node decides whether to accept or reject the access request based on the access category(P[0017], the mobile radio network recognizes the prioritized access request and conveys it preferentially compared with access requests of other). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the network node decides whether to accept or reject the access request based on the access category in order to have efficient resource sharing.
Claims 14, 24 and 37 are rejected for the same reason as set forth in claim 1. 
Regarding claim 25, Koskela teaches the UE 
Claim 38 is rejected for the same reason as set forth in claim 25.
Regarding claim 45, Schmitt teaches the network node, wherein the access category serves as an establishment cause, and wherein the access request is one of a Radio Resource Control, RRC, Connection Request and RRC Connection Resume Request(P[0017], the mobile radio network recognizes the prioritized access request and conveys it preferentially compared with access requests of other).
claim 26, Koskela teaches the UE according to claim wherein the barring check is performed using the access barring parameters for the applied access category(claim 9; also P[0033]).  
Regarding claim 27, Koskela teaches the UE according to a-1-o-an- 25, wherein the system information further comprises an indication of a plurality of potential access categories that the UE 
Claim 39 is rejected for the same reason as set forth in claim 27.

Claims 28-29, 32-35, 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (hereinafter Koskela)(US 2015/0126147) in view of Schmitt(US 2010/.0267391) and Forssell et al. (hereinafter Forssell)(US 2014/0307550)     .
Regarding claim 28, the combination of Koskela and Schmitt teaches all the particulars of the claim except UE according to claim 27, wherein the processing circuitry is further configured to reserve a number of bits in the access request to accommodate the plurality of potential access categories. However, Forssell teaches in an analogous art UE wherein the processing circuitry is further configured to reserve a number of bits in the access request to accommodate the plurality of potential access categories (P[0055]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE wherein the processing circuitry is further configured to reserve a number of bits in the access request to accommodate the plurality of potential access categories in order to have efficient connection request.

claim 29, the combination of Koskela and Schmitt teaches all the particulars of the claim except UE, wherein the indication comprises an explicit indication of number of bits to be reserved in the access request by the UE. However, Forssell teaches in an analogous art wherein the indication comprises an explicit indication of number of bits to be reserved in the access request by the UE (P[0055]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE, wherein the indication comprises an explicit indication of number of bits to be reserved in the access request by the UE in order to have efficient connection request.
Regarding claim 32, the combination of Koskela and Schmitt teaches all the particulars of the claim except UE,. wherein the access request includes an access category information element that is divided into at least two parts, which represent the access category However, Forssell teaches in an analogous art UE wherein the access request includes an access category information element that is divided into at least two parts, which represent the access category (P[0055]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE wherein the access request includes an access category information element that is divided into at least two parts, which represent the access category in order to have efficient connection request.
Regarding claim 33, Gforssell teaches the UE according to claim 32, wherein: a first part of the access category information element comprises N bits, which are reserved for standardized access categories; a second part of the access category information element comprises M bits, which are reserved for operator-defined access categories; and M and N are integers(P[0055]).  
claim 34, Gforssell teaches the UE according to claim 33, wherein M varies depending on operator(P[0055]).  
Regarding claim 35, Gforssell teaches the UE 33. wherein N is a fixed number(P[0055]). 
Claim 40 is rejected for the same reason as set forth in claim 29.
Claims 41-44 are rejected for the same reason as set forth in claims 32-35 respectively. 
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (hereinafter Koskela)(US 2015/0126147) in view of Schmitt(US 2010/.0267391) and Lee et al. (hereinafter Lee)(US 2018/0124679).
Regarding claim 30, the combination of Koskela and Schmitt teaches all the particulars of the claim except the UE wherein the processing circuitry Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE, wherein the processing circuitry is configured to determine the access category to apply based on the triggering event and rules for mapping the triggering event to a particular access category in order to minimize transmission delay.

claim 31, Lee teaches the UE according to claim 30, wherein if no rules are available, the triggering event is mapped to a pre-defined access category(item S650a in Fig. 6).  
Claims 36 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (hereinafter Koskela)(US 2015/0126147) in view of Schmitt(US 2010/.0267391) and Kim et al. (hereinafter Kim)(US 2019/0268827).
Regarding claim 36, the combination of Koskela and Schmitt teaches all the particulars of the claim except the UE Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE, wherein the access category serves as an establishment cause, and wherein the access request is one of a Radio Resource Control, RRC, Connection Request and RRC Connection Resume Request in order to minimize transmission delay.
Claim 46 is rejected for the same reason as set forth in claim 37.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUTHUSWAMY G MANOHARAN/             Primary Examiner, Art Unit 2647